Title: From Alexander Hamilton to Eli Elmer, 29 July 1790
From: Hamilton, Alexander
To: Elmer, Eli


Treasury Department, July 29, 1790. “Your letter of the 19th ultimo was duly received and I am apprehensive that an answer to it which was written on the 3d of July has been mislaid. I do not perfectly comprehend from whence arises the expectation that no owner will appear for the goods taken into your keeping from the vessel cast on shore in distress.… The expenses of storage must in this and all other cases be paid by the owners of the Goods.”
